     Case 3:20-cr-00451-N Document 22 Filed 02/08/21                  Page 1 of 2 PageID 101



                             UNITED STATES DISTRICT COURT
                              NORTHERN DISTRICT OF TEXAS
                                   DALLAS DIVISION

UNITED STATES OF AMERICA,                     §
                                              §
                       Plaintiff,             §
                                              §
v.                                            §       NO. 3:20-CR-451
                                              §
CHARLES DAVID BURROW,                         §
                                              §
                       Defendant.             §

                          UNOPPOSED MOTION TO WITHDRAW

       NOW COMES Camille M. Knight, and requests that the Court allow her to withdraw from

further representation of CHARLES DAVID BURROW.

1.     Counsel was appointed pursuant to the Criminal Justice Act on December 2, 2020, 2020

(Dkt. Nos. 8-10). Just prior to Defendant’s initial appearance, Attorney John S. Wilson filed a

notice of appearance as retained on behalf of Mr. Burrow. (Dkt. 6). I represented Defendant for

purposes of his initial appearance and arraignment only.

2.     Mr. Wilson has represented Defendant in this matter after the initial appearance and

arraignment. He is not opposed to this request.

       WHEREFORE, undersigned counsel prays that the Court grant this motion to withdraw and

relieve undersigned counsel of any further obligation to Defendant.

                                                      Respectfully submitted,

                                                       /s/ Camille M. Knight
                                                      Camille M. Knight
                                                      Texas Bar No. 24027124
                                                      Of Counsel
                                                      Burleson, Pate & Gibson
                                                      900 Jackson Street, Suite 330
                                                      Dallas, Texas 75202
                                                      214.871.4900
                                                      cknight@bp-g.com
    Case 3:20-cr-00451-N Document 22 Filed 02/08/21             Page 2 of 2 PageID 102




                              CERTIFICATE OF CONFERENCE

       I hereby certify that I conferred with John S. Wilson, counsel for Defendant, who is not

opposed to the relief sought herein.

                                                   /s/ Camille M. Knight
                                                   Camille M. Knight


                                 CERTIFICATE OF SERVICE

       I hereby certify that on February 8, 2021, I electronically filed the foregoing document

using the Court’s CM/ECF system, thereby providing service on attorneys of record.

                                                   /s/ Camille M. Knight
                                                   Camille M. Knight




                                               2
